Name: Commission Regulation (EEC) No 303/84 of 2 February 1984 amending quantitative limits fixed for imports of certain textile products originating in South Korea (category 29)
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  international trade
 Date Published: nan

 7 . 2 . 84 Official Journal of the European Communities No L 35/5 COMMISSION REGULATION (EEC) No 303/84 of 2 February 1984 amending quantitative limits fixed for imports of certain textile products originating in South Korea (category 29) HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in South Korea as fixed in Annex III to Regulation (EEC) No 3589/82 are hereby amended as laid down in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 9 (2) thereof, Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation ire in accordance with the opinion of the Textile Committee, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Bussels, 2 February 1984. For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 374, 31 . 12 . 1982, p . 106 . (2) OJ No L 380 , 31 . 12 . 1983 , p . 1 . No L 35/6 Official Journal of the European Communities 7. 2 . 84 ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountry Member States Unit Quantitative limits from 1 January to 31 December 1983 1984 1985 1986 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43, 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants ' (other than babies') woven suits and costumes (including coordi ­ nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits Of which, inside these quantita ­ tive limits, the following quanti ­ ties are exclusively reserved for 'judo, karate, kung fu, tae ­ kwondo suits and similar martial arts suits ' : South Korea D F I BNL UK IRL DK GR EEC D F I BNL UK DK EEC 1 000 pieces 100 98 32 53 194 5 20 3 504 41 77 14 13 21 4 170 104 101 34 55 195 5 21 3 518 42 79 14 14 22 5 176 108 105 36 57 196 5 22 3 532 43 81 15 15 23 6 183 112 108 39 59 197 5 23 3 546 44 83 16 16 24 7 190